Jackson, C. J.
To acquire the right to a private way over the lands of anorher by prescription, it is necessary to show that the party claiming it has been in the uninterrupted use and enjoyment of such private way, not exceeding fifteen feet in width, and kept in good repair, for as much as seven years, of which the>owners have had six months’knowledge. Where there was no evidence, to show that the way was not over fifteen feet in width, and that it had been kept open and in repair for seven years, the judgment of the Ordinary, ordering the removal of obstructions therefrom, was properly reversed on certiorari, and a new trial granted. Nor did it matter that the judgment of the Ordinary had been reversed once before, if the evidence was not sufficient to support it. Code, §§ 731, 737, 738, 721; 69 Ga , 29, 30.
Judgment affirmed.